                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION


  R. ALEXANDER ACOSTA,                                      )
  Secretary of Labor,                                       )
  United States Department of Labor,                        )    CASE NO.: 4:18-cv-00016-D
                                                            )
                                 Plaintiff,                 )
                                                            )
                 V.                                         )
                                                            )
  JARDON & HOWARD TECHNOLOGIES, INC.,                       )
  -And ANN SKRADSKI,                                        )
                                                            )
                                                            )
                                              Defendants.   )

                              ORDER OF DISMISSAL WITH PREJUDICE

         This cause came to be heard on the Plaintiff and Defendants' Joint Motion to Dismiss with

  Prejudice. Based on the foregoing, it is ordered, adjudged and decreed that this action shall be and

  hereby is dismissed with prejudice, with each party to bear her, his or its own costs; attorney's fees

) and expenses, including any that may be available under the Equal Access to Justice Act, as

  amended.·

               SO ORDERED. This J.1_ day of March 2019.




                                                 JAMES C. DEVER III
                                                 United States District Judge
